DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 06/30/2022 amended claim 1, cancelled claim 5 and added claims 11-14.  Claims 1-4 and 6-14 are pending and allowed.

Objection/s to the Application, Drawings and Claims
The filing on 06/30/2022 appropriately amended the title; hence the objection/s to the title made in the last office action are withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims of the application have been amended as follow (a period is added at the end of the claim): 
14. (Currently Amended A projection optical apparatus comprising: 
a first housing; 
a second housing accommodated in the first housing; and 
a projection system accommodated in the second housing, wherein 
the projection system includes a first reflector defecting an optical path of the projection system, 
the first housing has a plurality of first openings that cause an interior of the first housing to communicate with an exterior of the first housing, and 
the second housing has a plurality of second openings that cause an interior of the second housing to communicate with an exterior of the second housing wherein 
the projection system includes a first lens group disposed at an enlargement side of the first reflector, a second reflector disposed at a reduction side of the first reflector, and a second lens group disposed at the reduction side of the second reflector, and the first reflector and the second reflector deflect the optical path of the projection system in such a way that a first optical axis of the first lens group is substantially parallel to a second optical axis of the second lens group.

Allowance
Claims 1-4 and 6-14 are allowed.
Regarding claim 1, the closest prior art references Nishima (US 20130010268 A1), Sawai (US 20070201235 A1) and Kamigaki (US 20210247684 A1, US 20210255529 A1) do not teach, by themselves or in combination with one another, “the first housing has a plurality of first openings that cause an interior of the first housing to communicate with an exterior of the first housing, the second housing has a plurality of second openings that cause an interior of the second housing to communicate with an exterior of the second housing, and the plurality of second openings includes an opening provided on a wall on a side of the second reflector with respect to the first reflector and an opening provided on a wall on an opposite side of the second reflector with respect to the first reflector.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 1 is not obvious to a person of ordinary skill in the art at the time of the invention.
Regarding claim 12, the closest prior art references Nishima (US 20130010268 A1), Sawai (US 20070201235 A1) and Kamigaki (US 20210247684 A1, US 20210255529 A1) do not teach, by themselves or in combination with one another, “the projection optical apparatus inserted into the projector body, wherein the projection optical apparatus includes a first housing, a second housing accommodated in the first housing, and a projection system accommodated in the second housing, and the projection system includes a first reflector deflecting an optical path of the projection system, the first housing has a plurality of first openings that cause an interior of the first housing to communicate with an exterior of the first housing, and the second housing has a plurality of second openings that cause an interior of the second housing to communicate with an exterior of the second housing.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 12 is not obvious to a person of ordinary skill in the art at the time of the invention.
Regarding claim 14, the closest prior art references Nishima (US 20130010268 A1), Sawai (US 20070201235 A1) and Kamigaki (US 20210247684 A1, US 20210255529 A1) do not teach, by themselves or in combination with one another, “a first housing; a second housing accommodated in the first housing; and a projection system accommodated in the second housing, wherein the projection system includes a first reflector defecting an optical path of the projection system, the first housing has a plurality of first openings that cause an interior of the first housing to communicate with an exterior of the first housing, and the second housing has a plurality of second openings that cause an interior of the second housing to communicate with an exterior of the second housing, wherein the projection system includes a first lens group disposed at an enlargement side of the first reflector, a second reflector disposed at a reduction side of the first reflector, and a second lens group disposed at the reduction side of the second reflector, and the first reflector and the second reflector deflect the optical path of the projection system in such a way that a first optical axis of the first lens group is substantially parallel to a second optical axis of the second lens group.”  Furthermore, there is no teaching, suggestion or motivation in the prior art references to modify the references in such manner that results in the above claimed limitation/s; hence the invention as claimed by claim 14 is not obvious to a person of ordinary skill in the art at the time of the invention.
Claims 2-4, 6-11 and 13 depend, directly or indirectly, on claim 1 or 12; hence they are also allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton, can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882